Broyles, C. J.
1. The evidence amply authorized the jury to find that the plaintiff in error and his codefendants entered into a conspiracy to commit the robbery charged. Under tuis ruling the admission of the evidence and the charge of the court complained of in the motion for a new trial were not error for any reason assigned.
2. The alleged newly discovered evidence is cumulative and impeaching, and is not of such a character as would probably produce a different verdict upon another trial.
3. The verdict was authorized by the evidence and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

H. E. Elders, O. L. Gowari, for plaintiff in error.
J. T. Grice, solicitor-general, contra.